DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed January 28, 2022, with respect to claim 1 have been fully considered and are persuasive.  The Non-Final Office Action of October 29, 2021 has been withdrawn. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 – 4, 8 – 13, 17 – 25, 29 – 34, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 9,628,795, hereafter Zhang).
	Regarding claim 1, Zhang discloses a method of decoding video data, the method comprising:
	 determining a reference block of a reference picture for prediction of a current block of a current picture using motion information (column 48 line 57 and 58);
	 generating a set of reference samples for the current block of the current picture, wherein generating the set of reference samples comprises performing reference sample clipping on the reference block of the reference picture based on a size of the reference picture (column 48 lines 57 - 65);
	 and generating a prediction block for the current block of the current picture based on the set of reference samples (column 48 lines 57 - 67).
	Regarding claim 2, Zhang discloses the method of claim 1, wherein the size of the reference picture comprises a width of the reference picture in samples (column 48 line 65).  
	Regarding claim 3, Zhang discloses the method of claim 1, wherein the size of the reference picture comprises a height of the reference picture in samples (column 48 line 66).  
	Regarding claim 4, Zhang discloses the method of claim 1, wherein performing reference sample clipping on the reference block comprises applying a clipping function that limits positions of the reference samples along a horizontal direction of the reference picture to a minimum of 0 and a maximum of a width of the reference picture in samples minus 1 and along a vertical direction of the reference picture to a minimum 
As per claim 8, Zhang discloses the method of claim 1, further comprising: decoding a residual block for the current block of the current picture; and decoding the current block of the current picture using the prediction block and the residual block (column 34 lines 20 - 30).
As per claim 9, Zhang discloses the method of claim 1, further comprising: generating a residual block for the current block of the current picture using the current block of the current picture and the prediction block; and encoding the residual block (column 34 lines 20 - 30).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 4 are applicable for claim 13.
Regarding claim 17, arguments analogous to those presented for claim 8 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 9 are applicable for claim 18.
claim 19, Zhang discloses the device of claim 10, further comprising a display configured to display the video data (column 9 lines 1 - 8).
As per claim 20, Zhang discloses the device of claim 10, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, an integrated circuit, a microprocessor, or a wireless communication device (column 9 lines 1 - 8).
As per claim 21, Zhang discloses the device of claim 10, further comprising a camera configured to capture the video data (column 9 lines 1 - 8).
Regarding claim 22, arguments analogous to those presented for claim 1 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 2 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 3 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 4 are applicable for claim 25.
Regarding claim 29, arguments analogous to those presented for claim 8 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 9 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 1 are applicable for claim 31.
claim 32, arguments analogous to those presented for claim 2 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 3 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 4 are applicable for claim 34.
Regarding claim 38, arguments analogous to those presented for claim 8 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 9 are applicable for claim 39.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 – 7, 14 – 16, 26 – 28, and 35 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chiu et al (US 2021/0160482, hereafter Chiu).
	Regarding claim 5, Zhang discloses the method of claim 1.
However, Zhang does not explicitly teach wherein generating the set of reference samples comprises performing wraparound processing based on the size of the reference picture.
In the same field of endeavor, Chiu teaches wherein generating the set of reference samples comprises performing wraparound processing based on the size of the reference picture (see Abstract).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhang in view of Chiu.  They advantage is adding flexibility and adaptability of applying wraparound motion compensation can be approved.
	Regarding claim 6, Zhang discloses the method of claim 5.

In the same field of endeavor, Chiu teaches wherein performing the wraparound processing comprises generating a sample of the one or more set of reference samples based on the size of the reference picture and a wraparound offset (¶ 25).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhang in view of Chiu.  They advantage is adding flexibility and adaptability of applying wraparound motion compensation can be approved.
	Regarding claim 7, Zhang discloses the method of claim 1.
However, Zhang does not explicitly teach wherein the size of the reference picture is different than a size of the current picture.
In the same field of endeavor, Chiu teaches wherein the size of the reference picture is different than a size of the current picture (¶ 37).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhang in view of Chiu.  They advantage is adding flexibility and adaptability of applying wraparound motion compensation can be approved.
Regarding claim 14, arguments analogous to those presented for claim 5 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 7 are applicable for claim 16.
Regarding claim 26, arguments analogous to those presented for claim 5 are applicable for claim 27.
Regarding claim 27, arguments analogous to those presented for claim 6 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 7 are applicable for claim 28.
Regarding claim 35, arguments analogous to those presented for claim 5 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 6 are applicable for claim 36.
claim 37, arguments analogous to those presented for claim 7 are applicable for claim 37.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487